249 S.W.3d 811 (2007)
Fernando NAVARRO, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-549.
Supreme Court of Arkansas.
February 8, 2007.
Smith & Moore, PLC, by: Susan T. Lusby, for appellant.
No response.
PER CURIAM.
Appellant is represented in this appeal by Susan Lusby. The original deadline to file appellant's brief was October 17, 2006. Counsel requested and received a forty-five day extension to file appellant's brief, up to and including December 1, 2006. Appellant filed another motion for an extension of time to file appellant's brief on November 28, 2006, which the court denied because the earlier extension was a final one. In this motion to file belated brief *812 filed on January 18, 2007, counsel for appellant accepts responsibility for failing to file appellant's brief by the December 1, 2006, deadline, admits that her failure constitutes ineffective assistance of counsel, and requests an extension of time to file the brief to February 5, 2007. In a separate motion filed on February 5, 2007, counsel for appellant requests an additional two days to file appellant's brief to February 7, 2007.
The motion is granted and the time for filing appellant's brief is extended to February 7, 2007. A copy of this opinion will be forwarded to the Committee on Professional Conduct.